Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-5, 7-14, 16-18, and 20 are pending.
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi, US 20180254226 (hereinafter “Iguchi”), in view of Nakagawa, US 20200387201 (hereinafter “Nakagawa”), and in further view of Yoo, US 2016/0029479 A1 (hereinafter “Yoo”).
Regarding claim 1, Iguchi discloses a light emitting diode (LED) module (fig. 1, 2, 4, display device with pixel array, comprising of plurality of pixel substrate on base substrate, paragraph 91), comprising: 
an integrated substrate (fig. 4, 6, 8-11, paragraphs 97, 112, integrated substrate with pixel substrate 200, based substrate 110 and film substrate 201) comprising: 
a plurality of LEDs (fig. 8-11, paragraph 112, LED chips 202 to 204, see also illustrate figures below); 
a substrate (fig. 8, 9, 11, paragraph 112, film substrate 201); and 
a signal wiring layer (fig. 8, fig. 11, signal wiring layer provided around the substrate 201) provided on the substrate, the signal wiring layer comprising a plurality of signal electrodes configured to supply a data signal to the plurality of LEDs (fig. 8, signal wires connected to signals such as Ri, Gi, Bi, TR, TG, TB, TRo, Ri, Roj, paragraphs 65, 66, “Activation of the row selection signal Roj in the pixel section 3(i, j) causes the red LED chip (R-LED) 13, the green LED chip (G-LED) 14, and the blue LED chip (B-LED) 15 to emit light for a predetermined period of time at intensities corresponding to the column data signals Ri, Gi, and Bi, respectively“) and a plurality of reference electrodes configured to ground the plurality of LEDs (see illustrate fig. 8, 11 below, paragraphs 101, 156, plurality of reference electrode connected to LEDs on one end to provide ground VSS signal, reference electrode provided in via hole 215 connected to ground plate 102 in fig. 6); and 

    PNG
    media_image1.png
    649
    1016
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    882
    975
    media_image2.png
    Greyscale


a conductive pattern provided on at least one surface of the integrated substrate, and connected to at least one of the plurality of reference electrodes or a ground (see illustrated Iguchi fig. 8 below, paragraphs 101, 156, the upper surface of LED module, i.e. the claimed one surface, with conductive pattern and reference electrode connected to LEDs on one end to provide ground VSS signal, reference electrode provided in via hole 215 connected to ground plate 102 in fig. 6, paragraph 133 “allows the wiring layers 111 and 112 (first wiring member) in the surface of the base substrate 100 and the wiring patterns 206 (second wiring member) in the surface of the pixel substrate 200 to be electrically connected by the via holes 215 at the respective terminal areas 108”)).

    PNG
    media_image3.png
    914
    973
    media_image3.png
    Greyscale

Iguchi does not disclose in particular the substrate as claimed (substrate 201 of Iguchi) is a glass substrate. Iguchi discloses a glass substrate may be used (Iguchi, paragraph 113 “the present invention is applicable even if the pixel substrate is made of a substrate material such as a hard glass substrate”), however the particular example substrate embodied in Iguchi is a film substrate for increased flexibility (Iguchi, paragraph 113). 
	It is known, however, in display art, that film substrate may be replaced by glass substrate when flexibility in display body is not needed to reduce manufacturing cost, such as disclosed by Nakagawa, paragraph 87: a display body that is not flexible (“non-flexible display body”, for short) may be used as each of the display units 2G and 2I where no flexible portion is formed in any of the two end portions. The non-flexible display body can be manufactured, for example, in a manufacturing step including all the manufacturing steps of the flexible display body (Step S1 to Step S12) except for the steps for replacing the transparent support body 50 (e.g., glass substrate) with the lower face film 10 (Step S7 to Step S9). The non-flexible display body tends to be manufactured through fewer manufacturing steps than the manufacturing steps needed for the flexible display body. Hence, the non-flexible display body tends to have a higher yield and a lower manufacturing cost than the flexible display body.
	Iguchi discloses the display substrate may be implement as either film substrate or glass substrate, Nakagawa further discloses film substrate may be replaced by glass substrate when flexibility in display body is not needed to reduce manufacturing cost, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of Nakagawa into the display device of Iguchi, such that the substrate wherein display circuit is disposed on is made of a glass substrate instead of film substrate when a rigid display device is being manufactured, such is replacement of a known element in a known device with another known element to yield predictable result, the result would have been predictable would reduce manufacturing cost while allowing the LED module to achieve the same function of displaying intended image.
	Iguchi in view of Nakawaga does not disclose in particular wherein the conductive pattern is connected to at least one of the plurality of reference electrodes or a ground via an electronic path that is separate from an electronic path for supplying the data signal or grounding the plurality of LEDs, and
wherein an electrostatic discharge (ESD) current flows to at least one of the plurality of reference electrodes or the ground through the conductive pattern, in response to an ESD.
In similar field of endeavor for providing signal connections to mounted electronic components, Yoo discloses multilayer wiring substrate including: an upper layer arranged on an upper surface of substrate wherein electronic component is mounted, comprising a plurality of signal electrodes (fig. 1-3, upper layer including signal electrodes 121 and electrical component 11), a lower layer including lower signal wiring layer connected to the upper signal wiring layer (fig. 1-3, lower layer including signal electrode 122), reference electrodes configured to provide ground reference to electrical component (fig. 1-3, electrodes and via connecting ground plate 121B and 122B to electronic component 11), a conductive pattern provided on at least one second surface of the substrate, the conductive pattern being connected to at least one of the plurality of reference electrodes and ground via an electronic path that is separate from an electronic path for supplying the data signal, wherein an electrostatic discharge (ESD) current flows to the ground through the conductive pattern, in response to an ESD (see illustrated fig. 1-3 below, various conductive and ground pattern provided in different layers of substrate, including high-voltage conductive material 130 providing path between signal electrode and ground plate 121C and 122B, see paragraphs 43-100 for detail, in particular, high voltage conductive material 130 become conductive to provide path for electrostatic current to discharge to ground in case; in addition, grounded electrode including 123, 124 and 122B extending throughout the substrate would also provide discharge path for ESD occurring nearby).

    PNG
    media_image4.png
    591
    955
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    646
    1270
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    671
    1261
    media_image6.png
    Greyscale


Iguchi in view of Nakagawa discloses a LED module with multilayer wiring substrate and electrical component (LED) mounted on surface, the wiring substrate comprising plurality of reference electrodes to provide ground connection for LED components. Yoo discloses the concept of providing ESD protection for multilayer wiring substrate having electrical components mounted thereon by providing conductive pattern with separate conductive path for ESD discharge, wherein the wiring substrate also include ground reference electrodes for electrical component. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known concept of providing ESD protection to electrical components mounted on wiring substrate with separate conductive pattern in addition to reference electrode connected to ground, such as disclosed by Yoo, into the known device of Iguchi in view of Nakagawa, such that the wiring substrate of Iguchi in view of Nakagawa is further provided with conductive pattern for ESD discharge along with reference electrode connected to the ground and the conductive pattern providing separate path for electrostatic discharge, the result would have been predictable and would constitute wherein the conductive pattern is connected to at least one of the plurality of reference electrodes or a ground via an electronic path that is separate from an electronic path for supplying the data signal or grounding the plurality of LEDs, and wherein an electrostatic discharge (ESD) current flows to at least one of the plurality of reference electrodes or the ground through the conductive pattern, in response to an ESD, and provide the benefit of reducing component defect.
Regarding claim 2, Iguchi in view of Nakagawa and Yoo discloses the LED module of claim 1, wherein the integrated substrate further comprises a first substrate, and wherein the plurality of LEDs are provided on the first substrate, and wherein at least a portion of the conductive pattern is provided on at least one side surface of the first substrate (see Iguchi, fig. 11, and illustrated fig. 8 below, LEDs disposed on surface substrate 201a, with conductive pattern disposed on at least one side surface of substrate 201a)


    PNG
    media_image7.png
    882
    975
    media_image7.png
    Greyscale

Regarding claim 3, Iguchi in view of Nakawaga and Yoo discloses the LED module of claim 1, wherein the integrated substrate further comprises a second substrate, wherein the signal wiring layer further comprises a plurality of scan lines and a plurality of data lines provided on the second substrate, and wherein the conductive pattern is provided on at least one surface of the second substrate (see Iguchi, circuit configuration description of pixel section in fig. 3, paragraphs 73, 81-83, pixel selection line Roj corresponding to scan line, and color pixel data driving signal Ri, Gi, Bi, corresponding to data line, paragraph 101, the Roj, Ri, Gi, Bi signals implemented as lines 107, 103-105, paragraph 115, pixel driver connected to scan line and data line corresponding to pixel driving section 90 in fig. 3, paragraphs 96-109, fig. 6, fig. 11, scan lines Roj, 107 and data lines Ri, Gi, Bi, 103-105, disposed on underside of second substrate 201b, with conductive pattern provided on at least one surface of the second substrate 201b by connecting to the particular surface through via 215, see illustrated figures 6, 8, 11below)

    PNG
    media_image8.png
    1633
    1413
    media_image8.png
    Greyscale

	Regarding claim 4, Iguchi in view of Nakawaga and Yoo discloses the LED module of claim 1, further comprising: a plate on a surface of the glass substrate, the plate being connected to the conductive pattern, wherein the conductive pattern is connected to the ground through the plate (Iguchi, see illustrated figures 6, 8, 11 of Iguchi below, also see Iguchi paragraphs 101, 156, conductive pattern on upper layer connected to ground through plate 102, see also Yoo fig. 2, 3, ground plate 122B provided on lower surface of wiring substrate and connected to upper layer electrodes through via).

    PNG
    media_image9.png
    1508
    1177
    media_image9.png
    Greyscale

Regarding claim 5, Iguchi in view of Nakawaga and Yoo discloses the LED module of claim 1, wherein the signal wiring layer further comprises: at least one via hole penetrating the glass substrate; and wherein the conductive pattern is connected to the plurality of reference electrodes through the at least one via hole, and is connected to the ground through at least one of the plurality of reference electrodes (see illustrated Iguchi fig. 6, 8, 11 below, substrate 201 having via hole 215 in substrate with reference electrode disposed in there connecting conductive pattern on upper wiring layer to lower wiring layer, Iguchi paragraph 133, “via holes 215 are filled with an electrical conducting material such as copper”, “allows the wiring layers 111 and 112 (first wiring member) in the surface of the base substrate 100 and the wiring patterns 206 (second wiring member) in the surface of the pixel substrate 200 to be electrically connected by the via holes 215 at the respective terminal areas 108”, see also Yoo fig. 2, 3, via in wiring substrate providing connection to ground conductive pattern 122B to reference electrodes on different layers).

    PNG
    media_image9.png
    1508
    1177
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    1021
    881
    media_image10.png
    Greyscale


Regarding claim 7, Iguchi in view of Nakagawa and Yoo discloses the LED module of claim 1, wherein the conductive pattern is connected to the ground through an external component (Iguchi, fig. 8, paragraphs 68, 69, 88, 114, test ground may be connected from external component to the conductive pattern via external connection TGND terminal, paragraph 65 also disclose ground reference may be connected via GND terminal)
Regarding claim 8, Iguchi in view of Nakagawa and Yoo discloses the LED module of claim 1, wherein the signal wiring layer further comprises: an upper signal wiring layer provided between the plurality of LEDs and a first surface of the glass substrate (see Iguchi fig. 11, the layer wherein electrodes 206, 217 are disposed, on top surface of substrate 201); and a lower signal wiring layer connected to the upper signal wiring layer and provided on a second surface of the glass substrate,  the second surface facing opposite to the first surface of the glass substrate (see Iguchi fig. 11, the layer wherein electrodes 103-105, 107 are disposed, on bottom surface of substrate 201 opposite to top surface).

    PNG
    media_image1.png
    649
    1016
    media_image1.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Nakagawa and Yoo, as applied in rejection of claim 8 above, and in further view of further view of Schwarz, US 20210082884 (hereinafter “Schwarz”).
Regarding claim 9, Iguchi in view Nagakawa and Yoo discloses the LED module of claim 8.
Iguchi in view of Nagakawa and Yoo further discloses the conductive pattern include via connection from upper wiring layer to lower wiring layer disposed near side surface of LED module (see illustrated fig. 11 below, LED module include conductive pattern in via running along vertical direction connecting upper wiring layer to lower wiring layer, see also Yoo, fig. 2, 3, via near side surface of wiring substrate).

    PNG
    media_image10.png
    1021
    881
    media_image10.png
    Greyscale

	Iguchi in view of Nagakawa and Yoo does not disclose in particular:
a side wiring configured to connect the upper signal wiring layer to the lower signal wiring layer.
In other words, while disclosing conductive pattern connecting upper signal wiring layer and lower signal wiring layer, the connection of Iguchi in view of Nagakawa and Yoo is done through a via penetrating the module substrate, instead of a connecting pattern that wraps around an outside surface of the upper signal wiring layer and lower signal wiring layer to reach from upper layer to lower layer in the form of a side wiring.
In similar field of LED display module as disclosed by Schwarz, the LED display module include conductive pattern connecting upper signal wiring layer to lower signal wiring layer (fig. 1, 2, paragraph 42, “display element for a video wall, also known as a video wall module”, paragraphs 44-47, “On the front side 6 of the carrier 4, a plurality of light emitting components are arranged, each in groups of three in a pixel 2 with a red LED chip 12, a green LED chip 14 and a blue LED chip 16”, “Circuit structures in the form of structured metallizations 18, 20 are arranged on the front and rear sides 6, 8 respectively. The metallizations 18, 20, especially on the front side 6, can be embodied in multilayer fashion. In this exemplified embodiment, the circuit structures comprise row and column conductor tracks 24, 22, also known as row and column contacts, by means of which the components 12, 14, 16 can be selectively driven. The row and column conductor tracks 24, 22 can be arranged in different levels. On the front side 6, alternatively or additionally also on the rear side 8, small integrated circuits, so-called micro-ICs or μICs, drivers and/or TFT electronics can be arranged next to the LED chips 12, 14, 16”), Schwarz discloses it may be advantages for conductive pattern to wraps around an outside surface of the upper signal wiring layer and lower signal wiring layer to reach from upper layer to lower layer, instead of going through a via inside the LED module: paragraph 10, “the contact structure has the same function as a via through the carrier or panel. However, it is placed at the outer edge, which has the following advantages: no hole drilling process is required and it requires little effort, since the separation technology has to be carried out anyway. No multi-stage hole drilling process is required to achieve small contact diameters. No large area metallization is necessary for hole filling, because only the edge side is metallized”, see fig. 7-19, paragraphs 49, 63 “Contact structures 26 are arranged on the edge side 10 of display element 1. These are designed as structured metallization of the edge side 10 from the front to the rear side 6, 8 in order to connect electrically conductively with each other the metallizations 18, 20 on the front and rear side 6, 8”, in particular, contact structure 26 are disposed on side surface of upper signal wiring layer 18 and on side surface of lower signal wiring layer 20 on rear surface of display module substrate 2 to connect signals from conductive pattern such as 181 and 182 on front surface to conductive pattern 20 on rear surface.

    PNG
    media_image11.png
    480
    744
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of Schwarz, into the display device of Iguchi in view of Nagakawa and Yoo, such that the conductive pattern connecting upper signal wiring layer to lower signal wiring layer is implement as side wiring disposed on side surface of upper signal wiring layer and lower signal wiring layer instead of through via inside the substrate, to constitute a side wiring configured to connect the upper signal wiring layer to the lower signal wiring layer, such is replacement of a known element in a known device with another known element to yield a predictable result, the result would have been predictable and would provide the benefit of simplified manufacturing process (Schwarz, paragraph 10), while allowing the LED module to achieve the same function connecting signal wiring on upper layer to signal wirings to lower layer and to display image as intended.

Claims 10, 13 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi, US 20180254226 (hereinafter “Iguchi”), in view of Ricks et al., US 20070001927 (hereinafter “Ricks”), Nakagawa, US 20200387201 (hereinafter “Nakagawa”), and Yoo, US 2016/0029479 A1 (hereinafter “Yoo”).
Regarding claim 10, Iguchi (see illustrated figures below for mapping of claimed element) discloses a light emitting diode (LED) module (fig. 1, 2, 4, display device with pixel array, paragraph 91, pixel substrate on base substrate as the claimed LED module), comprising: 
a substrate (fig. 8, 9, 11, paragraph 112, film substrate 201) comprising a pair of surfaces and a plurality of side surfaces surrounding the pair of surfaces (fig. 8, 9, 11, rectangular substrate 201 having upper, lower, and plurality of side surfaces); 
an upper layer (fig. 8, 11, layer above substrate 201, paragraphs 112, 114, 116 wiring pattern 206 on upper surface of substrate 201) arranged on the substrate so as to fix a plurality of light emitting diodes (LEDs) (fig. 8, 9, 11, paragraphs 116, LED chips 202 to 204, “The LED chips 202 to 204 and the driver IC 205 are mounted over the third principal surface 201 a of the film substrate 201. The driver IC 205 are electrically connected to the LED chips 202 to 204 and the external connection pads 208 to 214 via the wiring patterns 206”) and comprising an upper signal wiring layer (fig. 8, view from above of upper signal wiring layer, fig. 11, upper signal wiring layer above substrate 201) comprising a plurality of signal electrodes configured to supply a data signal to a plurality of LEDs (fig. 8, signal wires connected to signals such as Ri, Gi, Bi, TR, TG, TB, TRo, Ri, Roj, paragraphs 65, 66, “Activation of the row selection signal Roj in the pixel section 3(i, j) causes the red LED chip (R-LED) 13, the green LED chip (G-LED) 14, and the blue LED chip (B-LED) 15 to emit light for a predetermined period of time at intensities corresponding to the column data signals Ri, Gi, and Bi, respectively“), and a plurality of reference electrodes configured to ground the plurality of LEDs (see illustrated figures 8, 11 below, paragraphs 101, 156, plurality of reference electrode connected to LEDs on one end to provide ground VSS signal, reference electrode provided in via hole 215 connected to ground plate 102 in fig. 6);

    PNG
    media_image12.png
    649
    1016
    media_image12.png
    Greyscale
 

    PNG
    media_image2.png
    882
    975
    media_image2.png
    Greyscale


a lower layer comprising a lower signal wiring layer connected to the upper signal wiring layer, the lower signal wiring layer provided below the substrate (see illustrated fig. 11 above, paragraph 97-99, lower signal wiring layer below substrate 201 and above substrate 110, with wiring 111 and 112); 


a side wiring provided on at least one first surface of the LED module and configured to connect the upper signal wiring layer to the lower signal wiring layer (see illustrate fig. 11 below, via 215 forming a first side surface of the LED module allowing connecting between upper wiring 206 to lower wiring layer with conductive element 220, paragraphs 150, 151, “The via holes 215 of the pixel substrate 200 are electrically connected to the wiring layers 111 and 112 in the surface of the base substrate 100 by conductive paste 220. This causes the wiring patterns 206 and the wiring layers 111 and 112 to be electrically connected via the via holes 215”); and

    PNG
    media_image13.png
    761
    1130
    media_image13.png
    Greyscale
 
a conductive pattern provided on at least one second surface of the LED module, different from the at least one first surface, the conductive pattern being connected to at least one of the plurality of reference electrodes (see illustrated fig. 8, 11 above and below, paragraphs 101, 156, the upper surface of LED module, i.e. the claimed one second surface, with conductive pattern and reference electrode connected to LEDs on one end to provide ground VSS signal, reference electrode provided in via hole 215 connected to ground plate 102 in fig. 6, paragraph 133 “allows the wiring layers 111 and 112 (first wiring member) in the surface of the base substrate 100 and the wiring patterns 206 (second wiring member) in the surface of the pixel substrate 200 to be electrically connected by the via holes 215 at the respective terminal areas 108”)

    PNG
    media_image14.png
    914
    973
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    859
    881
    media_image15.png
    Greyscale

	Iguchi does not discloses in particular the LED module include at least one layer laminated, and that the substrate (paragraph 112, substrate 201) is a glass substrate.
	In similar field of modular display art (see Ricks abstract, tiled display elements), it is well known that display module may comprises laminated layer over display element for protection (paragraph 59, FIG. 5 is a front isometric view of a tiled display 9, wherein all of the display elements are covered by a single protective layer 30. The substantially flat nature of the tiled display allows for the tiled display to be treated as a single unit, such that additional layers, such as films, can be applied to the tiled display after assembly. Examples of layers that could be placed over the tiled display include, but are not limited to, insulation layers, barrier layers, laminate layers, and other protective coatings, alone or in any combination. Such additional layers can optionally be applied to each display element individually, or to groups of two or more display elements in a tiled display. Any added layer can cover all or a portion of one or more display elements).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of proving laminate layer to display device, such as disclosed by Ricks, into the display of Iguchi, such that at least one laminate layer is provided on display surface, to constitute a light emitting diode (LED) module, in which at least one layer is laminated, such is incorporation of a known concept into a known device to yield predictable result, the result would have been predictable and would provide protective cover for the display module.
	Iguchi in view of Ricks does not disclose in particular the substrate as claimed is a glass substrate. Iguchi discloses a glass substrate may be used (Iguchi, paragraph 113 “the present invention is applicable even if the pixel substrate is made of a substrate material such as a hard glass substrate”), however the particular example substrate embodied in Iguchi is a film substrate for increased flexibility (Iguchi, paragraph 113). 
	It is known, however, in display art, that film substrate may be replaced by glass substrate when flexibility in display body is not needed to reduce manufacturing cost, such as disclosed by Nakagawa, paragraph 87: a display body that is not flexible (“non-flexible display body”, for short) may be used as each of the display units 2G and 2I where no flexible portion is formed in any of the two end portions. The non-flexible display body can be manufactured, for example, in a manufacturing step including all the manufacturing steps of the flexible display body (Step S1 to Step S12) except for the steps for replacing the transparent support body 50 (e.g., glass substrate) with the lower face film 10 (Step S7 to Step S9). The non-flexible display body tends to be manufactured through fewer manufacturing steps than the manufacturing steps needed for the flexible display body. Hence, the non-flexible display body tends to have a higher yield and a lower manufacturing cost than the flexible display body.
	Iguchi in view of Ricks discloses the display substrate may be implement as either film substrate or glass substrate, Nakagawa further discloses film substrate may be replaced by glass substrate when flexibility in display body is not needed to reduce manufacturing cost, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of Nakagawa into the display device of Iguchi in view of Ricks, such that the substrate wherein display circuit is disposed on is made of a glass substrate instead of film substrate when a rigid display device is being manufactured, such is replacement of a known element in a known device with another known element to yield predictable result, the result would have been predictable would reduce manufacturing cost while allowing the LED module to achieve the same function of displaying intended image.
	Iguchi in view of Ricks and Nakagawa does not disclose in particular the conductive pattern is being connected to at least one of the plurality of reference electrodes via an electronic path that is separate from an electronic path for supplying the data signal or grounding the plurality of LEDs, wherein an electrostatic discharge (ESD) current flows to at least one of the plurality of reference electrodes or the ground through the conductive pattern, in response to ESD. 
In similar field of endeavor for providing signal connections to mounted electronic components, Yoo discloses multilayer wiring substrate including: an upper layer arranged on an upper surface of substrate wherein electronic component is mounted, comprising a plurality of signal electrodes (fig. 1-3, upper layer including signal electrodes 121 and electrical component 11), a lower layer including lower signal wiring layer connected to the upper signal wiring layer (fig. 1-3, lower layer including signal electrode 122), reference electrodes configured to provide ground reference to electrical component (fig. 1-3, electrodes and via connecting ground plate 121B and 122B to electronic component 11), a conductive pattern provided on at least one second surface of the substrate, different from at least one surface wherein electronic component is mounted, the conductive pattern being connected to at least one of the plurality of reference electrodes via an electronic path that is separate from an electronic path for supplying the data signal, wherein an electrostatic discharge (ESD) current flows to the ground through the conductive pattern, in response to an ESD (see illustrated fig. 1-3 below, various conductive and ground pattern provided in different layers of substrate, including high-voltage conductive material 130 providing path between signal electrode and ground plate 121C and 122B, see paragraphs 43-100 for detail, in particular, high voltage conductive material 130 become conductive to provide path for electrostatic current to discharge to ground in case; in addition, grounded electrode including 123, 124 and 122B extending throughout the substrate would also provide discharge path for ESD occurring nearby).

    PNG
    media_image4.png
    591
    955
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    646
    1270
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    671
    1261
    media_image6.png
    Greyscale


Iguchi in view of Ricks and Nakagawa discloses a LED module with multilayer wiring substrate and electrical component (LED) mounted on surface, the wiring substrate comprising plurality of reference electrodes to provide ground connection for LED components. Yoo discloses the concept of providing ESD protection for multilayer wiring substrate having electrical components mounted thereon by providing conductive pattern with separate conductive path for ESD discharge, wherein the wiring substrate also include ground reference electrode for electrical component. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known concept of providing ESD protection to electrical components mounted on wiring substrate with separate conductive pattern in addition to reference electrode connected to ground, such as disclosed by Yoo, into the known device of Iguchi in view of Ricks and Nakagawa, such that the wiring substrate of Iguchi in view of Ricks and Nakagawa is further provided with conductive pattern for ESD discharge along with reference electrode connected to the ground and the conductive pattern providing separate path for electrostatic discharge, the result would have been predictable and would constitute the conductive pattern is being connected to at least one of the plurality of reference electrodes via an electronic path that is separate from an electronic path for supplying the data signal or grounding the plurality of LEDs, wherein an electrostatic discharge (ESD) current flows to at least one of the plurality of reference electrodes or the ground through the conductive pattern, in response to ESD, and provide the benefit of reducing component defect. 

Regarding claim 13, Iguchi in view of Ricks, Nagakawa, and Yoo discloses the LED module of claim 10, further comprising: at least one plate provided on a surface of the glass substrate, and connected to the conductive pattern, wherein the conductive pattern is connected to a ground through the at least one plate (see illustrated figures 6, 8, 11 of Iguchi below, also see Iguchi paragraphs 101, 156, conductive pattern on upper layer connected to ground through plate 102, see also Yoo fig. 2, 3, plate 112B providing ground connection to conductive pattern).

    PNG
    media_image16.png
    1508
    1177
    media_image16.png
    Greyscale



Regarding claim 14, Iguchi in view of Ricks, Nagakawa and Yoo disclose the LED module of claim 10, wherein the glass substrate comprises a first surface surrounded by four side surfaces and a second surface opposite to the first surface, wherein at least one via hole provided to penetrate the first surface and the second surface is formed on the glass substrate, wherein the conductive pattern is connected to the at least one of the plurality of reference electrodes through the at least one via hole (see illustrated Iguchi fig. 6, 8, 11 below, rectangular substrate 201 having top and bottom surface surrounding by four side surfaces, with via hole 215 in substrate having reference electrode in there connecting conductive pattern on upper wiring layer to lower wiring layer, Iguchi paragraph 133, “via holes 215 are filled with an electrical conducting material such as copper”, “allows the wiring layers 111 and 112 (first wiring member) in the surface of the base substrate 100 and the wiring patterns 206 (second wiring member) in the surface of the pixel substrate 200 to be electrically connected by the via holes 215 at the respective terminal areas 108”. See also Yoo fig. 2, 3, reference electrode connecting electronic component to ground through via holes in layers providing connection to 122B).

    PNG
    media_image9.png
    1508
    1177
    media_image9.png
    Greyscale



    PNG
    media_image17.png
    1021
    866
    media_image17.png
    Greyscale


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Ricks, Nakagawa, and Yoo, as applied in rejection of claim 10 above, and in further view of Schwarz, US 20210082884 (hereinafter “Schwarz”).
Regarding claims 11 and 12, Iguchi in view of Ricks, Nakagawa, and Yoo discloses the LED module of claim 10.
Iguchi in view of Ricks, Nakagawa, and Yoo further discloses the conductive pattern include via connection from upper wiring layer to lower wiring layer disposed near side surface of LED module (see illustrated fig. 11 below, LED module include conductive pattern in via running along vertical direction connecting upper wiring layer to lower wiring layer).

    PNG
    media_image18.png
    1021
    881
    media_image18.png
    Greyscale

	Iguchi in view of Ricks, Nakagawa, and Yoo does not disclose in particular:
(from claim 11) wherein at least a portion of the conductive pattern is provided on at least one side surface of the upper signal wiring layer, and/or
(from claim 12) wherein at least a portion of the conductive pattern is provided on at least one side surface of the lower signal wiring layer.
In other words, while disclosing conductive pattern connecting upper signal wiring layer and lower signal wiring layer, the connection of Iguchi in view of Ricks and Nagakawa is done through via penetrating the module substrate, instead of a connecting pattern that wraps around an outside surface of the upper signal wiring layer and lower signal wiring layer to reach from upper layer to lower layer.
In similar field of LED display module as disclosed by Schwarz, the LED display module include conductive pattern connecting upper signal wiring layer to lower signal wiring layer (fig. 1, 2, paragraph 42, “display element for a video wall, also known as a video wall module”, paragraphs 44-47, “On the front side 6 of the carrier 4, a plurality of light emitting components are arranged, each in groups of three in a pixel 2 with a red LED chip 12, a green LED chip 14 and a blue LED chip 16”, “Circuit structures in the form of structured metallizations 18, 20 are arranged on the front and rear sides 6, 8 respectively. The metallizations 18, 20, especially on the front side 6, can be embodied in multilayer fashion. In this exemplified embodiment, the circuit structures comprise row and column conductor tracks 24, 22, also known as row and column contacts, by means of which the components 12, 14, 16 can be selectively driven. The row and column conductor tracks 24, 22 can be arranged in different levels. On the front side 6, alternatively or additionally also on the rear side 8, small integrated circuits, so-called micro-ICs or μICs, drivers and/or TFT electronics can be arranged next to the LED chips 12, 14, 16”), Schwarz discloses it may be advantages for conductive pattern to wraps around an outside surface of the upper signal wiring layer and lower signal wiring layer to reach from upper layer to lower layer, instead of going through a via inside the LED module: paragraph 10, “the contact structure has the same function as a via through the carrier or panel. However, it is placed at the outer edge, which has the following advantages: no hole drilling process is required and it requires little effort, since the separation technology has to be carried out anyway. No multi-stage hole drilling process is required to achieve small contact diameters. No large area metallization is necessary for hole filling, because only the edge side is metallized”, see fig. 7-19, paragraphs 49, 63 “Contact structures 26 are arranged on the edge side 10 of display element 1. These are designed as structured metallization of the edge side 10 from the front to the rear side 6, 8 in order to connect electrically conductively with each other the metallizations 18, 20 on the front and rear side 6, 8”, in particular, contact structure 26 are disposed on side surface of upper signal wiring layer 18 and on side surface of lower signal wiring layer 20 on rear surface of display module substrate 2 to connect signals from conductive pattern such as 181 and 182 on front surface to conductive pattern 20 on rear surface.

    PNG
    media_image11.png
    480
    744
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of Schwarz, into the display device of Iguchi in view of Ricks, Nakagawa, and Yoo, such that the conductive pattern connecting upper signal wiring layer to lower signal wiring layer is implement as side wiring disposed on side surface of upper signal wiring layer and lower signal wiring layer instead of through via inside the substrate, to constitute (from claim 11) wherein at least a portion of the conductive pattern is provided on at least one side surface of the upper signal wiring layer, and (from claim 12) wherein at least a portion of the conductive pattern is provided on at least one side surface of the lower signal wiring layer, such is replacement of a known element in a known device with another known element to yield a predictable result, the result would have been predictable and would provide the benefit of simplified manufacturing process (Schwarz, paragraph 10), while allowing the LED module to achieve the same function connecting signal wiring on upper layer to signal wirings to lower layer and to display image as intended. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee at a., US 20170148374 (hereinafter “Lee”) in view of Iguchi, US 20180254226 (hereinafter “Iguchi”), Yoo, US 2016/0029479 A1 (hereinafter “Yoo”), Youker et al., US 6288344 (hereinafter “Youker”), and Ito et al, US 20080053714 (hereinafter “Ito”).
Regarding claims 16 and 17, Lee discloses a light emitting diode (LED) module (fig. 7, paragraph 22, display panel 1002, 1004, 1006, 1008, paragraph 76, LEDs comprising pixel electrodes PE and OLED layer 170) comprising: 
a glass substrate (fig. 2, 5, substrate 110, fig. 17, substrate S, paragraph 71, paragraph 172, substrate S may be a glass substrate) comprising a pair of surfaces and four side surfaces between the pair of surfaces (see fig. 2-8, paragraphs 28, 34, the substrate 110 and the display module overall is a rectangular substrate with top, bottom, and four edge side surfaces 112, 114, 116 and 118 between top and bottom surfaces); 
a plurality of light emitting diodes (LEDs) arranged on an upper surface of the glass substrate (paragraph 76, LEDs comprising pixel electrodes PE and OLED layer 170); a signal wiring layer electrically connected to the plurality of LEDs (fig. 2, GL and DL layer on first surface, paragraph 72, The gate lines GL and the data lines DL may be disposed on the first substrate 110, see illustrate fig. 2 below); 

    PNG
    media_image19.png
    816
    856
    media_image19.png
    Greyscale

a driving signal wiring layer provided on a lower surface of the glass substrate (fig. 3, paragraph 78, layer where driver 400 and board 200 disposed on lower surface, see illustrate fig. 2 below); a side wiring provided on a first side surface of the glass substrate and a second side surface of the glass substrate, the second side surface facing opposite to the first side surface, and the side wiring being configured to electrically connect the signal wiring layer to the driving signal wiring layer (see illustrated fig 2 above and fig. 3 below, paragraph 87, side wiring on edge side of display module to connect at least data signal from driver 400 on lower surface to data line DL on upper surface, see example configuration in fig. 8, below, paragraph 124, the overall display module include first side and second side opposite to first side, where side wiring are disposed, and third side opposite to fourth side, wherein side wiring are not disposed); and

    PNG
    media_image20.png
    764
    744
    media_image20.png
    Greyscale

	
    PNG
    media_image21.png
    928
    869
    media_image21.png
    Greyscale

Lee does not disclose in particular wherein a plurality of reference electrodes configured to ground the plurality of LEDs are included in at least one of the signal wiring layer and the driving signal wiring layer.
In similar field of endeavor of LED module with multiple signal wiring layers, Iguchi (see illustrate figures below) discloses: a light emitting diode (LED) module (fig. 1, 2, 4, display device with pixel array, paragraph 91, pixel substrate on base substrate as the claimed LED module), comprising: 
a substrate (fig. 8, 9, 11, paragraph 112, film substrate 201) comprising a pair of surfaces and a plurality of side surfaces surrounding the pair of surfaces (fig. 8, 9, 11, rectangular substrate 201 having upper, lower, and plurality of side surfaces); 
an upper layer, i.e. a signal wiring layer, comprising an upper signal wiring layer (fig. 8, view from above of upper signal wiring layer, fig. 11, upper signal wiring layer above substrate 201) comprising a plurality of signal electrodes configured to supply a data signal to a plurality of LEDs (fig. 8, signal wires connected to signals such as Ri, Gi, Bi, TR, TG, TB, TRo, Ri, Roj, paragraphs 65, 66, “Activation of the row selection signal Roj in the pixel section 3(i, j) causes the red LED chip (R-LED) 13, the green LED chip (G-LED) 14, and the blue LED chip (B-LED) 15 to emit light for a predetermined period of time at intensities corresponding to the column data signals Ri, Gi, and Bi, respectively“), and a plurality of reference electrodes configured to ground the plurality of LEDs (see illustrated figures 8, 11 below, paragraphs 101, 156, plurality of reference electrode connected to LEDs on one end to provide ground VSS signal, reference electrode provided in via hole 215 connected to ground plate 102 in fig. 6);

    PNG
    media_image12.png
    649
    1016
    media_image12.png
    Greyscale
 

    PNG
    media_image2.png
    882
    975
    media_image2.png
    Greyscale


a lower layer, i.e. a driving signal layer comprising a lower signal wiring layer connected to the upper signal wiring layer, the lower signal wiring layer provided below the substrate (see illustrated fig. 11 above, paragraph 97-99, lower signal wiring layer below substrate 201 and above substrate 110, with wiring 111 and 112, see also fig. 6, various driving signal electrode provided on lower layer); 
and a conductive pattern provided on the LED module, the conductive pattern being connected to at least one of the plurality of reference electrodes, wherein a plurality of reference electrodes configured to ground the plurality of LEDs are included in at least one of the signal wiring layer and the driving signal wiring layer (see illustrated fig. 8, 11 above and below, paragraphs 101, 156, the upper surface of LED module with conductive pattern and reference electrodes connected to LEDs on one end to provide ground VSS signal, reference electrodes provided in via hole 215 connected to ground plate 102 in fig. 6, paragraph 133 “allows the wiring layers 111 and 112 (first wiring member) in the surface of the base substrate 100 and the wiring patterns 206 (second wiring member) in the surface of the pixel substrate 200 to be electrically connected by the via holes 215 at the respective terminal areas 108”).

    PNG
    media_image14.png
    914
    973
    media_image14.png
    Greyscale

It is required that LED in LED module of Lee be provided with power and ground signal for LED to operate as intended, Iguchi further discloses connecting ground conductive pattern to LEDs in LED module via reference electrode disposed in at least one of signal wiring layer or driving signal wiring layer. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of providing ground reference to LED via reference electrodes connected to ground conductive pattern, such as disclosed by Iguchi, into the LED module of Lee to constitute: wherein a plurality of reference electrodes configured to ground the plurality of LEDs are included in at least one of the signal wiring layer and the driving signal wiring layer, the result would have been predictable and would result in LED module with grounded reference electrode allowing the LED module to be provide power to pixels and to display image as intended.
Lee in view of Iguchi does not disclose in particular:
	(from claim 16) a conductive pattern being connected to a ground via an electronic path that is separate from an electronic path on the signal wiring layer and the driving signal wiring layer,
	wherein an electrostatic discharge (ESD) current flows to at least one of the plurality of reference electrodes or the ground through the conductive pattern, in response to an ESD, and
	(from claim 17) wherein the conductive pattern is electrically connected to the plurality of reference electrodes.
	In similar field of endeavor for providing signal connections to mounted electronic components, Yoo discloses multilayer wiring substrate including: a signal wiring layer provided on an upper surface of substrate wherein electronic component is mounted (fig. 1-3, upper layer including signal electrodes 121 and electrical component 11), and a driving signal wiring layer provided on a lower surface of the substrate (fig. 1-3, lower layer including signal electrode 122), a conductive pattern being connected to a ground via an electronic path that is separate from an electronic path on the signal wiring layer and the driving signal wiring layer, wherein an electrostatic discharge (ESD) current flows to the ground through the conductive pattern, in response to an ESD (see illustrated fig. 1-3 below, various conductive and ground pattern provided in different layers of substrate, including high-voltage conductive material 130 providing path between signal electrode and ground plate 121C and 122B, see paragraphs 43-100 for detail, in particular, high voltage conductive material 130 become conductive to provide path for electrostatic current to discharge to ground in case; in addition, grounded electrode including 123, 124 and 122B extending throughout the substrate would also provide discharge path for ESD occurring nearby).

    PNG
    media_image22.png
    591
    749
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    646
    1270
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    671
    1260
    media_image24.png
    Greyscale


	Lee in view of Iguchi discloses a LED module with multilayer wiring substrate and electrical component (LED) mounted on surface, the wiring substrate comprising plurality of reference electrodes to provide ground connection for LED components. Yoo discloses the concept of providing ESD protection for multilayer wiring substrate having electrical components mounted thereon by providing conductive pattern with separate conductive path for ESD discharge, wherein the wiring substrate also include ground reference electrode for electrical component. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known concept of providing ESD protection to electrical components mounted on wiring substrate with separate conductive pattern in addition to reference electrode connected to ground, such as disclosed by Yoo, into the known device of Lee in view of Iguchi, such that the wiring substrate of Lee in view of Iguchi is further provided with conductive pattern for ESD discharge along with reference electrode connected to the ground and the conductive pattern, the result would have been predictable and would constitute a conductive pattern being connected to a ground via an electronic path that is separate from an electronic path on the signal wiring layer and the driving signal wiring layer, wherein an electrostatic discharge (ESD) current flows to at least one of the plurality of reference electrodes or the ground through the conductive pattern, in response to an ESD, wherein the conductive pattern is electrically connected to the plurality of reference electrodes, and provide the benefit of reducing component defect. 
The combination of Lee in view of Iguchi and Yoo as in above does not specifically disclose the conductive pattern is provided on a third side surface of the glass substrate and a fourth side surface of the glass substrate that are different from the first side surface and the second side surface, the third side surface facing opposite to the fourth side surface.
Yoo disclose embodiment wherein the grounded conductive pattern extending to a side surface of wiring substrate (see Yoo, fig. 2, 3, conductive pattern 123, 124, 122B extending to side surface of wiring substrate). 
In similar field of endeavor of carrier substrate, Youker discloses the concept of placing grounded conductive pattern on edge side of circuit substrate, the conductive pattern being connected to ground to provide shielding for circuit substrate, see illustrate fig. 7 below, col. 4, ln. 38-53, grounded EMI shield 726 disposed on edge side of circuit substrate.

    PNG
    media_image25.png
    664
    1070
    media_image25.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of Youker into the device of Lee in view of Iguchi and Yoo, to constitute the LED module further include conductive pattern provided on sides of the substrate, such is addition of a known element into a known device to yield predictable result, the result would have been predictable and would achieve the benefit of provide shielding for EMI emission from noise source around circuit substrate while allowing display module to display image as intended.
The combination of Lee in view of Iguchi, Yoo and Youker does not specifically address the conductive pattern is provided on a third side surface of the glass substrate and a fourth side surface of the glass substrate that are different from the first side surface and the second side surface, the third side surface facing opposite to the fourth side surface.
In similar field of disposing ground signal wiring on edge of circuit substrate, Ito discloses a device substrate with side signal wiring extending outside of substrate edge (fig. 1, substrate 1, with wiring pattern 8 and 9 extending outside of substrate edge), and ground pattern provided on edges wherein no side signal wiring is disposed (see illustrate fig. 1 below, paragraphs 34, 46, 55, ground pattern disposed on edges where signal wiring are not disposed)

    PNG
    media_image26.png
    884
    1019
    media_image26.png
    Greyscale

	Lee in view of Iguchi, Yoo and Youker discloses circuit substrate wherein side signal wirings are disposed on first side and second side opposite to first side, and not disposed on third side and fourth side opposite to third side (see illustrate figure 8 from Lee above). Ito discloses providing ground pattern on edges of circuit substrate wherein signal wiring are not provided. It would have been obvious matter of design choice to one of ordinary skill in the art at the time of filing to incorporate the concept of disposing ground pattern around edges where signal wiring are not provide, such as disclosed by Ito, into the device of Lee in view of Iguchi, Yoo and Youker, to constitute the conductive pattern is provided on a third side surface of the glass substrate and a fourth side surface of the glass substrate that are different from the first side surface and the second side surface, the third side surface facing opposite to the fourth side surface, the result would have been predictable and would result in LED module with ground conductive pattern on at least third side and fourth side to provide ground shield to LED module while allowing the LED module to achieve the same function of connecting signal wiring on upper layer to signal wirings to lower layer and to display image as intended.

Regarding claim 18, Lee in view of Iguchi, Yoo, Youker and Ito discloses the LED module of claim 16, wherein the glass substrate has a rectangular shape, and the pair of surfaces include flat surfaces (see Lee fig. 2, 3, 8, LED module being rectangular with upper flat surface and lower flat surface).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Iguchi, Yoo, Youker and Ito, as applied in rejection of claim 16 above, and in further view of McAllister et al., US 6441625 (hereinafter “McAllister”), and Wakabayashi et al., US 20160064120 (hereinafter “Wakabayashi”).
Regarding claim 20, Lee in view of Iguchi, Yoo, Youker and Ito discloses the LED module of claim 16. 
Lee in view of Iguchi, Yoo, Youker and Ito does not specifically outline the conductive pattern has a capacitance larger than a capacitance of the side wiring and an impedance lower than an impedance of the side wiring.
It is noted, that the conductive pattern is configured to provide ground voltage to LED module (see claim 16, “the conductive pattern being connected to ground”).
McAllister disclose the concept of configuring ground conductive pattern of electronic device to have a large capacitance (col.2 ln. 53, ground electrode with very large capacitance).
Examiner take notice that an earth/ground source by definition has very large capacitance, and the conductive pattern of Lee in view of Iguchi, Yoo, Youker and Ito is configured to be connected to ground and provides a ground reference. It would have been obvious matter of design choice to incorporate the concept of configuring ground conductive pattern to have a large capacitance such as disclosed McAllister, into the device of Lee in view of Iguchi, Yoo, Youker and Ito, such that the capacitance of conductive pattern of Lee in view of Iguchi, Yoo, Youker and Ito is configured to has a capacitance larger than a capacitance of the side wiring, to facilitate providing an neutral/ground reference to LED module for operation of LED module. 
Lee in view of Iguchi, Yoo, Youker, Ito and McAllister does not disclose in particular the conductive pattern has an impedance lower than an impedance of the side wiring.
Examiner submit that the term “impedance” interpreted without specific reference to an “impedance between two specific points” is interpreted as impedance between a point and a ground reference.
Herein the impedance of conductive pattern is interpreted as an impedance between the conductive pattern and a ground reference, impedance of the side wiring is interpreted as an impedance between the siding wiring and ground reference.  
It is noted, that the conductive pattern is configured to provide ground voltage to LED module and is already connected to ground (see analysis in rejection of claim 16).
Wakabayashi further disclose the concept of configuring shield ground line of electric wire with low impedance (paragraph 9).
Given that the conductive pattern is already connected to ground, and that the siding wiring needs to provide driving signal to pixels of LED module and has to be at least partially insulated from ground reference, it would have been obvious matter of design choice to incorporate the concept of configuring ground conductive pattern to have a low impedance such as disclosed Wakabayashi, into the device of Lee in view of Iguchi, Yoo, Youker, Ito and McAllister, such that the capacitance of conductive pattern of Lee in view of Iguchi, Yoo, Youker, Ito and McAllister is configured to has an impedance lower than an impedance of the side wiring, to facilitate providing an clean neutral/ground reference to LED module and to allow LED module to operate and display image as intended.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694